    Case 1:20-cv-03677-LGS-KHP Document 211 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MOJO NICHOLS, et al.,

                             Plaintiffs,                No. 20 Civ. 3677 (LGS) (KHP)

                        v.
                                                            [PROPOSED] ORDER
NOOM, INC., et al.,

                             Defendants.



KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

      WHEREAS, Plaintiffs, having moved to modify the Stipulation and Protective Order, and

      WHEREAS, the Court having considered the Motion and any opposition there to,

      IT IS HEREBY ORDERED on this ______ day of ______________, 2021 that:

             1. The motion is GRANTED; AND

             2. Paragraph 2 of the Stipulation and Protective Order, ECF No. 58, is hereby
                MODIFIED to state as follows: “The Confidential Information disclosed will be
                held and used by the person receiving such information solely for use in
                connection with the action or any other action commenced by a party that
                involves the same or similar transactions or occurrences that gave rise to the
                action.”


      SO ORDERED.


                                                         ______________________________
                                                         KATHARINE H. PARKER
                                                         United States Magistrate Judge
